—Order unanimously reversed, on the law and facts, with costs, and verdict reinstated. Memorandum: In this action under article 15 of the Real Property Actions and Proceedings Law, the Trial Judge set aside a jury verdict in favor of defendants and granted a new trial to determine plaintiff’s claim to real property in the City of Buffalo. It is well settled that a motion to set aside a jury verdict should not be granted unless the preponderance of the evidence in plaintiffs favor is so great that the verdict could not have been reached on any fair interpretation of the evidence (Boyle v Gretch, 57 AD2d 1047). Moreover, on an appeal from a decision setting aside a verdict and ordering a new trial, we will reverse when our review of the evidence establishes that the order is unreasonable (Boyle v Gretch, supra, p 1048). We find sufficient credible evidence in the record to sustain the inference that plaintiff sold the real property to defendants and that plaintiff, therefore, had no claim to this property. Accordingly, it was unreasonable for the court to set aside the jury’s verdict. (Appeal from order of Erie Supreme Court — set aside verdict.) Present — Marsh, P. J., Moule, Simons, Schnepp and Witmer, JJ.